internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06- plr-115969-01 date date legend distributing controlled business a business b agreement a agreement b agreement c state a state b year year year date a date b date c date d date e plr-115969-01 date f date g a b c d e f a b c d e f this letter responds to a letter dated date a submitted on your behalf by your authorized representative in which rulings were requested regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted on date b date c date d date e and date f the information submitted in the request and the additional information provided is substantially as set forth below summary of facts distributing was incorporated in year in state a and was redomiciled as a state b corporation in year distributing a publicly traded company with only one class of common outstanding_stock is the common parent of a consolidated_group a distributing shareholders shareholder s own a of distributing b other shareholders own the remaining b of distributing distributing has been engaged in c lines of business operated through subsidiaries d of the lines of business relate to business a the other line_of_business business b is operated through controlled controlled was incorporated in year in state b and has always been a member plr-115969-01 of the distributing consolidated_group up until date g controlled has class a voting common_stock controlled class a stock and class b voting common_stock controlled class b stock although there is a class of nonvoting preferred_stock authorized none of this is issued and or outstanding distributing owns all of the controlled class b stock e controlled class a stock shareholders own c of the controlled class a stock and f other controlled class a stock shareholders own the remaining d of the controlled class a stock distributing owns e of the voting power and f of the value of all the issued and outstanding_stock of controlled distributing is proposing to distribute its entire stock interest in controlled to the shareholders which would result in controlled becoming a stand alone company engaged in business b the distribution of controlled would be effectuated principally if not entirely by a split-off whereby shareholders of distributing would surrender shares in distributing for controlled class b stock in controlled to the extent any shareholders do not exchange all of their shares in distributing for shares of the controlled class b stock distributing will distribute all the remaining shares of the controlled class b stock it owns pro_rata to any shareholder who continues holding any shares in distributing the proposed transaction is being carried out for the following corporate business purposes to alleviate certain fit and focus problems that currently threaten the optimal development of distributing’s business a and controlled’s business b and to enhance the effectiveness of controlled’s recently adopted equity-based incentive compensation plan in attracting motivating and retaining key employees of business b the transaction is motivated in whole or substantial part by one or more of these corporate business purposes representations distributing has made the following representations regarding the proposed transaction a the indebtedness owed by controlled to distributing after the transaction will not constitute stock_or_securities b the fair_market_value of the controlled class b stock to be received by the shareholders exchanging their distributing stock for controlled class b stock will be approximately equal to the fair_market_value of the distributing common_stock surrendered by such shareholders in the exchange c no part of the consideration to be distributed by distributing will be received by the shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted on behalf of business a plr-115969-01 conducted by distributing is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of business b conducted by controlled is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statements submitted f following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g immediately after the transaction the gross assets of business a conducted directly by distributing and not by its controlled_subsidiaries will have a fair_market_value of at least of the total fair_market_value of distributing’s gross assets including stock of its subsidiaries h immediately after the transaction the gross assets of business b conducted directly by controlled and not by its controlled_subsidiaries will have a fair_market_value of at least of the total fair_market_value of controlled’s gross assets including stock of its subsidiaries i the transaction is being carried out for the following corporate business purposes to alleviate certain fit and focus problems that currently threaten the optimal development of distributing’s business a and controlled’s business b and to enhance the effectiveness of controlled’s recently adopted equity-based incentive compensation plan in attracting motivating and retaining key employees of business b the transaction is motivated in whole or substantial part by one or more of these corporate business purposes j there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of the distributing_corporation and the management of the distributing_corporation to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either the distributing or controlled_corporation after the transaction k there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 l there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of plr-115969-01 business m except for indebtedness that does not constitute a stock or security and that may arise at arm’s length pursuant to agreement a agreement b and agreement c entered into in connection with the ipo no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the transaction n payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o the transaction will not be a disqualified_distribution within the meaning of sec_355 because immediately after the distribution no person will hold directly or by attribution disqualified_stock constituting as much a sec_50 percent of the total voting power or total value of the outstanding_stock of either distributing or controlled p the transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q cash will be distributed in lieu of fractional shares the cash will be provided through a sale by a distribution agent of aggregated fractional shares of controlled class b stock the sale of fractional shares is merely a method of rounding off fractional share interests and is undertaken solely for the purpose of avoiding the expense and inconvenience of issuing and transferring fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one of the shareholders to less than the value of one full share of controlled class b stock rulings based on the information submitted and the representations set forth above we rule as follows no income gain_or_loss will be recognized by the shareholders as a result of receiving the controlled class b common_stock sec_355 no income gain_or_loss will be recognized by distributing as a result of its distribution of the controlled class b common_stock sec_355 for those shareholders participating in the transaction who surrender all of their distributing common_stock for controlled class b stock the basis of the plr-115969-01 controlled class b stock in the hands of each of such shareholders will equal the basis of the distributing common_stock surrendered in exchange therefor sec_358 for those shareholders participating in the transaction who do not surrender all of their distributing common_stock the aggregate basis of the distributing common_stock and the controlled class b stock held by each such shareholder immediately after the transaction will equal the aggregate basis of such shareholder’s distributing common_stock held immediately before the transaction allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled class b stock received by each shareholder in the transaction will include the holding_period of the distributing common_stock with respect to which the controlled class b stock was received provided that such distributing common_stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 proper adjustment of the earnings_and_profits of distributing and controlled will be made in accordance with sec_1_312-10 if a shareholder receives cash as the result of an independent distribution agent's sale of a fractional share of controlled class b stock gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest and the amount of cash received if the fractional share interest is a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter sec_1221 and sec_1222 caveats and procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-115969-01 a copy of this letter must be attached to any income_tax return to which it is relevant cc sincerely associate chief_counsel corporate by alfred c bishop jr chief branch
